                                                                     Case 2:20-cv-02711-DSF-E Document 33 Filed 03/08/21 Page 1 of 2 Page ID #:482



                                                                       1

                                                                       2

                                                                       3

                                                                       4

                                                                       5

                                                                       6

                                                                       7

                                                                       8

                                                                       9
                                                                      10

                                                                      11                      UNITED STATES DISTRICT COURT
               213.262.8000 (Telephone) | 213.335.7776 (Facsimile)




                                                                      12
                                                                                            CENTRAL DISTRICT OF CALIFORNIA
                      601 South Figueroa Street, Suite 1950




                                                                      13
                          Los Angeles, California 90017




                                                                                                     WESTERN DIVISION
LIANG LY LLP




                                                                      14

                                                                      15   AMANDA ROME WEST, an individual          CASE NO. 20-CV-2711-DSF (Ex)
                                                                      16
                                                                                       Plaintiff,                 Hon. Dale S. Fischer
                                                                      17
                                                                                                                   ___________
                                                                      18   vs.                                    [PROPOSED] ORDER RE
                                                                                                                  PROTECTIVE ORDER
                                                                      19   OCEAN RONQUILLO-MORGAN, an
                                                                      20   individual, and DOES 1 through 10,
                                                                           inclusive,
                                                                      21

                                                                      22               Defendants.

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28
Case 2:20-cv-02711-DSF-E Document 33 Filed 03/08/21 Page 2 of 2 Page ID #:483
